Case 1:18-cv-10225-MLW Document 355-12 Filed 08/16/19 Page 1 of 3




            EXHIBIT 12
          Case 1:18-cv-10225-MLW Document 355-12 Filed 08/16/19 Page 2 of 3
                                                                        .IJ   of Detention and Removal Operations
                                                                       l i.S. De pa rt ment of Ho melan d Sec u•·ity
                                                                       1705 East Hanna Road
                                                                       Eloy. A7. 85231


                                                                      U.S. Immigration
                                                                      and Customs
                                                                      Enforcement
                                           June 25 , 20 19


C/0 Suffolk County House of Correction
20 Bradston Street
Boston, MA 02118




                Ineligibility for Custody Review Under 8 CFR 241.4(g)4
        A review of your case indicates that ICE is ready to enforce the removal order in your
case. Under 8 Code of Federal Regulations section 24 1.4, ICE must cond uct a custody review
before the end of the removal period. However, for an alien whose removal order is ready to be
executed and is notified as such, no custody review would be conducted. This letter is to inform
you that your case has been reviewed and it has been determined that you do not qualify for a
custody review under 8 CFR 241.4(g)4.

        Your case will be reviewed on a regular basis to determine if any changes in
circumstances pertaining to your removal have occurred. Should your removal be delayed or
cancelled for any reason, you will be provided with a 30-day notice prior to any custody review.
At that time, you may submit information in writing in support of your case.

          You may ask to speak with your local case officer, if you any questions concerning this
notice.




                                 Deportation Officer
        Case 1:18-cv-10225-MLW Document 355-12 Filed 08/16/19 Page 3 of 3
~Jneligibility    for Custoay. eview Under 241.4                                                               Page 2




                                          PROOF OF SERVICE


 (1)    Personal Service (Officer to complete both (a) and (b) below.)

        (a)       I _ _ _ _ _ _ _ _ _ _ __
                              Name of ICE Officer                                      T itle
certify that I served _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a copy of
                                     Name of detainee
this document at _ _ _ _ _ _ _ _ _ _ _ on _ _ _ _ _ , at _ _ _ _ _ __
                                Institution                  Date                               Time

        (b)       I certify that I served the custodian _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                      Name of Official
________________ ,at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , on
              Title                                       Institution
_ _ _ _ _ _ _ _ with a copy ofthis document.
          Date
                                                    OR

(2)     Service by certified mail, return receipt. (Attach copy of receipt)

                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ,certify
                              Name of ICE Officer                                 T itle
that I served _ _ _ _ _ _ _ _ _ _ _ _ _ _ _and the custodian ---------~
                           Name of deta inee                                               Name of Offic ial
with a copy of this document by certified mai l at _____________ _ on _ _ __
                                                                    Institution                                Date




( ) cc: Attorney of Record or Designated Representative
(X) cc : A-F ile
                                                                                                               (I 0/02)
